DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7, 10, 16-17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 3,502,059) hereinafter Davis and  Chen (CN206205993U) hereinafter Chen.
Claim 1:
Davis discloses a remote mount idler gear assembly, comprising: a gear assembly including a gear [Figs. 1-5; Items 56, 64, 66, 68]; and a remote mount including a gear mounting plate and an attachment bracket, [Figs. 1-5; Items 70, 76] the gear mounting plate including a plurality of bores configured to receive a corresponding plurality of fasteners to mount the gear assembly to the gear mounting plate, [Figs. 1-5; Items 30, 76, 86, 88] the attachment bracket including a plurality of mounting openings each extending along an axis and being configured to receive a corresponding bolt to mount the remote mount to a cylinder head; [Figs. 1-5; Items 20, 70, 72, 74] wherein the gear mounting plate supports the gear assembly for rotation of the gear about an axis that is parallel to an axis of a crankshaft of an engine and the attachment bracket mounts to an upper surface of the cylinder head. [Figs. 1-5; Items 18, 20, 66, 70]
Davis doesn’t explicitly disclose such that the axes of the mounting openings extend at an angle between, but not including, 0 and 180 degrees relative to the axis of rotation of the gear.
However, Chen does disclose such that the axes of the mounting openings extend at an angle between, but not including, 0 and 180 degrees relative to the axis of rotation of the gear. [Figs. 1-2; Items 1, 2, 5, 21-23]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Davis with the disclosure of Chen to provide a known means of attaching the idler gear to an engine.
Claim 10:

Davis doesn’t explicitly disclose such that the axes of the mounting openings extend at an angle between, but not including, 0 and 180 degrees relative to the axis of rotation of the gear.
However, Chen does disclose such that the axes of the mounting openings extend at an angle between, but not including, 0 and 180 degrees relative to the axis of rotation of the gear. [Figs. 1-2; Items 1, 2, 5, 21-23]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Davis with the disclosure of Chen to provide a known means of attaching the idler gear to an engine.
Claim 17:
Davis discloses a method of installing an idler gear assembly onto an engine, comprising: assembling the idler gear assembly; [Figs. 1-5; Items 56, 64, 66, 68; col. 2, lines 65-67] mounting the idler gear assembly to a gear mounting plate of a remote 
Davis doesn’t explicitly disclose the axes of the mounting openings extend at an angle between, but not including, 0 degrees and 180 degrees relative to the axis of rotation of the gear.
However, Chen does disclose the axes of the mounting openings extend at an angle between, but not including, 0 degrees and 180 degrees relative to the axis of rotation of the gear. [Figs. 1-2; Items 1, 2, 5, 21-23]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Davis with the disclosure of Chen to provide a known means of attaching the idler gear to an engine.

Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis and Chen as applied to claims 1, 10, and 17 above, and further in view of Vandewal (US 2015/0176698 A1) hereinafter Vanderwal.
Claim 7:
Davis and Chen, as shown in the rejection above, discloses all the limitations of claim 1.
Davis doesn’t explicitly disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear.
Vanderwal does disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear. [Fig. 1; ¶¶0048-0049]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Davis with the disclosure of Vanderwal to have an idler gear assembly that may be consistently mounted to an aligned relative to a gear train of an internal combustion engine.
Claim 16:
Davis and Chen, as shown in the rejection above, discloses all the limitations of claim 10.
Davis doesn’t explicitly disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear.
Vanderwal does disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear. [Fig. 1; ¶¶0048-0049]

Claim 20:
Davis and Chen, as shown in the rejection above, discloses all the limitations of claim 17.
Davis doesn’t explicitly disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear.
Vanderwal does disclose wherein the gear mounting plate includes an upper surface that aligns with at least one timing mark on the gear to indicate a desired position of the gear. [Fig. 1; ¶¶0048-0049]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the invention of Davis with the disclosure of Vandewal to have an idler gear assembly that may be consistently mounted to an aligned relative to a gear train of an internal combustion engine.

Allowable Subject Matter
Claims 2-6, 8-9, 11-15, and 18-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, as shown above, is Davis, Mullins, Vandewal, and Chen. However, none of the prior art of record discloses the configurations disclosed in the objected claims. Specifically, the configuration of an oil path for example the drain bore described in claim 3 and similar features in other claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596.  The examiner can normally be reached on Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/KURT PHILIP LIETHEN/Examiner, Art Unit 3747